Knowlton, J.
The plaintiff had a leasehold interest in the defendants’ real estate, which was taken by the Old Colony Railroad Company by special authority of the Legislature under the right of eminent domain. The plaintiff might have made a claim against the railroad company for damages for being deprived of its rights under the lease, and in that case, in the absence of an agreement, its damages, if any, would have been assessed with those of the defendants in accordance with the provisions of Pub. Sts. c. 49, §§ 18, 19, and St. 1883, c. 253. No such claim was made by the plaintiff, and the claim of the defendants, which was pending on a petition filed in the Superior Court, was settled by the railroad corporation by paying an agreed price on the receipt of a deed of the property subject to the previous taking. At that time the right of the plaintiff to prosecute its claim for damages had expired by limitation. Its lease had less than six months longer to run, and if it be assumed that there was a possibility of reverter to the original owners upon a termination of the franchise of the railroad company, and an abandonment of the use for which the property was taken, there was nothing more than a technical possibility that this would happen within the six months. The defendants in collecting their claim were not in fact acting, and did not profess to be acting, for the plaintiff, whose claim had been barred by lapse of time. In making their deed they conveyed little, if anything, of value, inasmuch as the property had previously passed by a taking for a public use which was almost certain to be perpetual. Certainly it conveyed nothing of any value from the plaintiff’s leasehold estate. There was no legal or equitable relation between the plaintiff and the defendants in this transaction, and no part of the money received by the defendants belonged to the plaintiff.
This conclusion might be reached on another ground. The evidence introduced by the plaintiff showed that the rental value of its estate was only the same as the rent reserved by the lease, and that the plaintiff therefore suffered no actual damage which could have been recovered on account of the taking.

Exceptions overruled.